Per Curiam.
This is a rule to show cause why a mandamus should not be awarded.
The relator desires to alter a dwelling which it owns at 100 Carroll street, Paterson, into a'store. It applied to John Quigley, building inspector, for a permit to make the alterations and was refused for the sole reason that the property in question was placed in the residential zone by the Paterson zoning ordinance, and by a provision of that ordinance no store could be erected on the property in question.
We think that this case, so Ear as this court is concerned, is controlled by Ignaciunas v. Risley (Supreme Court), 1 N. J. Adv. R. 1023, and under the authority thereof a peremptory mandamus should issue.
As this proceeding is before us on a rule to show cause, the parties may prepare and mold the pleadings in this case, to the end that the questions presented here may he passed upon by the Court of Errors and Appeals, if the municipal authorities desire to appeal from the result arrived at in this court.